PER CURIAM.
We review the denial of appellant’s motion for post-conviction relief pursuant to rule *10283.850, Florida Rules of Criminal Procedure. We affirm in part and reverse in part. The motion raised four grounds for relief, and we affirm the court’s denial of the motion on three grounds. In regard to appellant’s claim that he was denied the effective assistance of counsel because his trial counsel refused to let appellant testify in his own behalf, however, we reverse and remand for an evidentiary hearing. Wilson v. State, 647 So.2d 185 (Fla. 1st DCA 1994).
MINER, LAWRENCE and BENTON, JJ., concur.